DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 and 10/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of the new grounds of rejection set forth below in this office action.
In response to the amendments to the independent claims, the claims will no longer be interpreted under 35 USC 112f. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20210038921 A1) in view of Ishikawa et al (US 20120041250 A1).
Regarding Claim 1, Nguyen teaches a medical image processing device, comprising: a processor configured to execute a program to ([0065] A control system 30 that controls the parameters of operation of the radiation therapy system. Generally speaking, the control system 30 is a computer system comprising one or more processors with associated working memory, data storage and other necessary hardware, that operates under control of software instructions to receive input data from one or more of a user, other components of the system (e.g. the imaging system 16), and outputs control signals to control the operation of the radiation therapy system.):  acquire a fluoroscopic image of a patient as a first image(¶[0068] In use, the general method of operation of the system 10 is as follows. The radiation source and imaging system rotates around the patient during treatment. The imaging system acquires 2D projections of the target separated by an appropriate time interval); track an object photographed in the first image on the basis of a first feature common to object images that are a plurality of images of the object (¶[0004], KIM is a real-time image guidance technique that utilises existing radiotherapy technologies found in cancer care centres (i.e. on-board x-ray images). KIM exploits fiducial markers implanted inside the tumour (organ) and reconstructs their location by acquiring multiple images of the target using the on-board kilovoltage (KV) beam (which is a 
Nguyen does not explicitly teach the images of the object are obtained by simultaneously photographing the object placed within a body of the patient in a plurality of directions.
	Ishikawa teaches the images of the object are obtained by simultaneously photographing the object placed within a body of the patient in a plurality of directions. ([0034] As described above, with use of a plurality of images simultaneously captured from different directions and having different sensitivities, it is possible to recognize, e.g., a marker 14 in a lung and a marker 14 hidden by high density material, such as bone, in any of the images having different sensitivities. Then, application of pattern matching independently for a plurality of images having different sensitivities enables accurate identification of the position of the marker 14 in different conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Ishikawa in order to simultaneously photograph the object within a body of a patient in different directions. One skilled in the art would have been motivated to modify Nguyen in this manner in order to accurate identify the position of the marker in different conditions. (Ishikawa, ¶[0034])
Regarding Claim 2, the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 1, where Nguyen further teaches  wherein the processor is further configured to execute the program to: acquire a plurality of training images associated with a plurality of the object images(¶[0080] The cylindrical shaped marker CNNs were trained using intrafraction kV images from a phantom and five fractions from three prostate cancer patients ; and learn the first feature common to the object images included in the plurality of training images (¶[0070], The learning phase 201 uses an imaging procedure 204, e.g. Cone Beam CT, before treatment to initialise 206 the parameters for a movement tracking framework. As described below, target segmentation 208 is used to identify fiducial markers in the target during initialisation. [0073] The training of a CNN requires a large dataset of training images for it to accurately learn the required features. The examiner interprets the prior art is learning the position of the marker in order to train a CNN to track the movement of the marker.)
Regarding Claim 6, the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 2, where Nguyen further teaches wherein one of the training images includes a positive example image of a range that is predetermined to locate a center of gravity of one of the object images at a center thereof, and a negative example image in which the center of gravity of the object image is different from that in a state of the positive example image and which has the same range as the positive example image. (¶[0095] The normalised image is classified as a “marker” or “background” using the trained CNN. If the image is identified to be a “marker”, it is classified as positive and if it is identified to be “background”, it is classified as negative. The centre location of a positive image is recorded in a logical array to be used later to determine the marker position. This process outlined is repeated until the entire image tracking window has been searched. In the case of overlapping markers, the width of the two tracking windows is reduced as the markers approach to ensure that the approaching markers are not detected in the alternate window. 
Regarding Claim 7, the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 2, where Nguyen further teaches wherein the processor is further configured to execute the program to: acquire a fluoroscopic image (¶[0061], An imaging system 16 arranged to generate a succession of images 18 comprising a two dimensional projection of a field of view and in which the location of the target may be identified. The imaging system 16 includes a second radiation source 20 that emits at least one imaging beam 22 along a second beam axis The examiner interprets that the imaging system has multiple image to acquire a succession of images of the patient.) captured at a time different from that of the first image as a second image (¶[0068], The imaging system acquires 2D projections of the target separated by an appropriate time interval. As discussed above, the target (tumour) will be marked by the placement of fiducial markers within or about the target); extract an object image photographed in the second image and acquire a training image associated with a posture of the object photographed in the second image. (¶[0068], The control system 30 uses the periodically received 2D projections (e.g. kV X-ray images) to estimate the tumour's position. The control system therefore needs a mechanism for determining the position of the fiducials and then performing ongoing estimation of the target's location and orientation in 3-dimensions. (¶[0070], The learning phase 201 uses an imaging procedure 204, e.g. Cone Beam CT, before treatment to initialise 206 the parameters for a movement tracking framework. As described below, target segmentation 208 is used to identify fiducial markers in the target during initialisation. After initialisation, the method moves to the treatment phase 202. During the treatment phase the treatment beam is activated and the target irradiated, movement tracking system will update the tumour's translational and rotational motion 224 in real-time using the small-field kV images 220. As explained in more detail below, the 
Regarding Claim 12, the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 1, where Nguyen further teaches wherein the processor is further configured to execute the program to control treatment on a treatment target portion on the basis of position information of the tracked object(¶[0065], the control system receives images from the imaging system, analyses those images to determine the position of fiducial markers present in the target (thereby estimating the motion of the target), and then issues a control signal to adjust the system 10 to better direct the treatment beam 14 at the target.).
Regarding Claim 13, the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 12, where Nguyen further teaches wherein the processor is configured to execute the program to control photography of the object on the basis of the position information of the tracked object(¶[0065], the control system receives images from the imaging system, analyses those images to determine the position of fiducial markers present in the target (thereby estimating the motion of the target), and then issues a control signal to adjust the system 10 to better direct the treatment beam 14 at the target.).
Regarding Claim 14, the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 1, where Nguyen further teaches wherein the object is a marker placed within the body of the patient.
Regarding Claim 15, the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 14, where Nguyen further teaches wherein the marker has a shape other than a spherical shape. (¶[0080] The cylindrical shaped marker CNNs were trained using intrafraction kV images from a phantom and five fractions from three prostate cancer patients undergoing radiotherapy at the Royal North Shore Hospital, Australia. The examiner interprets that the prior art is using cylindrical shaped marker data)
Regarding Claim 16, the combination of Nguyen and Ishikawa teaches a treatment system, comprising: the medical image processing device according to claim 1; where Nguyen further teaches   a treatment device comprising an irradiator configured to irradiate a treatment target portion with a treatment beam (¶[0061], The system 10 includes: [0062] A radiation source 12 for emitting at least one treatment beam of radiation. The radiation source emits the treatment beam 14 along a first beam axis towards the patient being treated.) and an imaging device configured to photograph the object(¶[0063] An imaging system 16 arranged to generate a succession of images 18 comprising a two dimensional projection of a field of view and in which the location of the target may be identified. The imaging system 16 includes a second radiation source 20 that emits at least one imaging beam 22 along a second beam axis); and a controller configured to control treatment on the treatment target portion on the basis of position information of the tracked object (¶[0065], the control system receives images from the imaging system, analyses those images to determine the position of fiducial markers present in the target (thereby estimating the motion of the target), and then issues a control signal to adjust the system 10 to better direct the treatment beam 14 at the target.)
Regarding Claim 17, the combination of Nguyen and Ishikawa teaches the treatment system according to claim 16, where Nguyen further teaches further comprising: a display configured to display the position information of the tracked object. (¶[0093] The location of the tracking window is updated every frame by using the marker positions from the previous frame. Currently, the marker 
Regarding Claim 18, Nguyen teaches A non-transitory computer-readable storage medium storing instructions which when executed by a medical image processing program cause a processor to perform a method, the method comprising (¶[0045] According to another aspect of the present invention, there is provided a computer software product comprising a sequence of instructions storable on one or more computer-readable storage media): acquiring a fluoroscopic image of a patient as a first image(¶[0068] In use, the general method of operation of the system 10 is as follows. The radiation source and imaging system rotates around the patient during treatment. The imaging system acquires 2D projections of the target separated by an appropriate time interval); tracking an object photographed in the first image on the basis of a first feature common to object images that are a plurality of images of the object(¶[0004], KIM is a real-time image guidance technique that utilises existing radiotherapy technologies found in cancer care centres (i.e. on-board x-ray images). KIM exploits fiducial markers implanted inside the tumour (organ) and reconstructs their location by acquiring multiple images of the target using the on-board kilovoltage (KV) beam (which is a low energy X-ray imager) and determining any motion in the left-right (LR), superior-inferior (SI), and anterior-posterior (AP) directions. KIM Tracking has also been developed, which dynamically modifies the position of a multi leaf collimator (MLC) while delivering the treatment dose based on the tumour position reconstructed by KIM.)
Nguyen does not explicitly teach the images of the object are obtained by simultaneously photographing the object placed within a body of the patient in a plurality of directions.
the images of the object are obtained by simultaneously photographing the object placed within a body of the patient in a plurality of directions. ([0034] As described above, with use of a plurality of images simultaneously captured from different directions and having different sensitivities, it is possible to recognize, e.g., a marker 14 in a lung and a marker 14 hidden by high density material, such as bone, in any of the images having different sensitivities. Then, application of pattern matching independently for a plurality of images having different sensitivities enables accurate identification of the position of the marker 14 in different conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Ishikawa in order to simultaneously photograph the object within a body of a patient in different directions. One skilled in the art would have been motivated to modify Nguyen in this manner in order to accurate identify the position of the marker in different conditions. (Ishikawa, ¶[0034])
Claims 3-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20210038921 A1) in view of Ishikawa et al (US 20120041250 A1) in view of Takahashi et al. US PG-PUb(US 20200155870 A1).
Regarding Claim 3, while the combination Nguyen and Ishikawa teaches the medical image processing device according to claim 2, they do not explicitly teach wherein the processor is configured to execute the program to acquire one of the training images based on a simulation image obtained by simulating one of the object images in a case where the object is photographed in the first image on the basis of geometry information of an imaging device that is configured to capture the first image and a three-dimensional shape of the object.
Takahashi teaches wherein the processor is configured to execute the program to acquire one of the training images(¶[0058], a discriminator learning part 33 that learns a discriminator for recognizing the region of the specific site by performing machine learning using the DRR image created  based on a simulation image obtained by simulating one of the object images in a case where the object is photographed in the first image on the basis of geometry information of an imaging device ([¶0058], a DRR image creation part 31 that creates a DRR image including the specific site by performing virtual fluoroscopic projection simulating the geometrical fluoroscopic conditions between the X-ray tubes 11 and the flat panel detectors 21 with respect to the subject on CT image data that is created at the time of treatment planning and on a region including the specific site)  that is configured to capture the first image and a three-dimensional shape of the object. ([0059], a CT imaging device to continuously perform three-dimensional CT imaging on the subject multiple times. In addition, a treatment plan for the subject is created on the basis of the four-dimensional CT image data and other pieces of data on the subject. [0053], a subject's site having a specific shape, such as a tumor, as a specific site, and continuously fluoroscoping the specific site with X-rays to calculate three-dimensional positional information on the specific site.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Takahashi to Nguyen and Ishikawa in order to train the neural network to use a simulated image of the object’s three-dimensional shape in the first image. One skilled in the art would have been motivated to modify Nguyen and Ishikawa in this manner in order to detect the position of the specific site or track the specific site in real time. (Takahashi, ¶[0104])	
Regarding Claim 4, the combination of Nguyen, Ishikawa and Takahashi teaches the medical image processing device according to claim 3, where Takahashi further teaches wherein the training image is an image in which the simulation image and the first image are combined. (¶[0095] FIG. 9 is a schematic diagram illustrating an X-ray fluoroscopic image 200, label images 201, 202 representing the region of the specific site, and the like. [0096] As illustrated in the diagram, by performing discrimination using the previously learned discriminator for the X-ray fluoroscopic image 200, the two-channel label images, i.e., the background label image 201 and the specific site label image 202 are created. The two-
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Takahashi to Nguyen and Ishikawa in order to combine the first image and simulation image to create the training image. One skilled in the art would have been motivated to modify Nguyen and Ishikawa in this manner in order to detect the position of the specific site or track the specific site in real time. (Takahashi, ¶[0104])
Regarding Claim 5, the combination of Nguyen, Ishikawa and Takahashi teaches the medical image processing device according to claim 3, where Takahashi further teaches wherein the training image is an image in which the simulation image and a clinical image obtained by photographing a range, which is the same as that of the first image, are combined. (¶[0095] FIG. 9 is a schematic diagram illustrating an X-ray fluoroscopic image 200, label images 201, 202 representing the region of the specific site, and the like. [0096] As illustrated in the diagram, by performing discrimination using the previously learned discriminator for the X-ray fluoroscopic image 200, the two-channel label images, i.e., the background label image 201 and the specific site label image 202 are created. The two-channel label images are created for an X-ray fluoroscopic image 200 of each frame. Then, the specific site region 204 is determined, and an image 203 in which a display representing the specific site region 204 and the fluoroscopic image are superimposed is created. The examiner interprets that the x-ray fluoroscopic image and simulation image are obtained from the same range and they are then superimposed to generate the training image.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Takahashi to Nguyen and Ishikawa in order to combine the first image and simulation image to create the training image. One skilled in the art would have been motivated to modify Nguyen and 
Regarding Claim 10, while the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 1, they do not explicitly teach wherein the processor is further configured to execute the program to: display the first image; and superimpose and display position information of the object tracked within the first image within the displayed first image.
Takahashi teaches wherein the processor is further configured to execute the program to: display the first image and superimpose and display position information of the object tracked within the first image within the displayed first image (¶[0096], The two-channel label images are created for an X-ray fluoroscopic image 200 of each frame. Then, the specific site region 204 is determined, and an image 203 in which a display representing the specific site region 204 and the fluoroscopic image are superimposed is created.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Takahashi to Nguyen and Ishikawa in order to display the position information with the first image. One skilled in the art would have been motivated to modify Nguyen and Ishikawa in this manner in order to display a specific site region. (Takahashi, ¶[0096])
Regarding Claim 11, the combination of Nguyen, Ishikawa and Takahashi teaches the medical image processing device according to claim 10, where Takahashi further teaches wherein the processor is further configured to execute the program to superimpose and display position information of a treatment target portion  (¶[0096], The two-channel label images are created for an X-ray fluoroscopic image 200 of each frame. Then, the specific site region 204 is determined, and an image 203 in which a display representing the specific site region 204 and the fluoroscopic image are superimposed is created.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20210038921 A1) in view of Ishikawa et al (US 20120041250 A1) in view of Terunuma et al. US PG-Pub (US 20200005472 A1).
Regarding Claim 8, while the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 7, they do not explicitly teach wherein the training image is an image in which the object image extracted from the second image and a clinical image in which a range, which is the same as that of the second image, is photographed are combined.
Terunuma teaches wherein the training image is an image in which the object image extracted from the second image and a clinical image in which a range, which is the same as that of the second image, is photographed are combined.  (¶[0023], an image separation unit configured to separate and extract the tracking object section image which includes the image feature of the tracking object and the separation non-tracking object image which does not include the image feature of the tracking object, from a learning original image including the image feature of the tracking object; a non-tracking object image edition unit configured to edit the separation non-tracking object image to create the plurality of edited non-tracking object images; and the superimposed image creation unit configured to create the superimposed image based on the tracking object section image and the non-tracking object image. The examiner interprets that the prior art is extracting the tracking object from the image and separating the background of the clinical image and superimposing the two together.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Terunuma to Nguyen and Ishikawa in order to extract the object from the second image and 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20210038921 A1) in view of Ishikawa et al (US 20120041250 A1) in view of Fujii et al. US PG-Pub (US 20200054897 A1).
Regarding Claim 9, the combination of Nguyen and Ishikawa teaches the medical image processing device according to claim 1, Nguyen further teaches wherein the processor is further configured to execute the program to: detect a posture of the object on the basis of position information of the tracked objects(¶[0068],The control system 30 uses the periodically received 2D projections (e.g. kV X-ray images) to estimate the tumour's position. The control system therefore needs a mechanism for determining the position of the fiducials and then performing ongoing estimation of the target's location and orientation in 3-dimensions. The examiner interprets the control system is using the position of the tumor to determine the orientation of the marker.)  
They don’t explicitly teach acquire a template of one of the object image select the template associated with the posture of the object; track the object using the selected template in a case where the template been selected.
Fujii teaches: acquire a template of one of the object images¶[0037] The acquisition of captured image with the X-ray imaging apparatus is performed at fixed interval of, e.g., 30 Hz. The acquired captured image shows the marker 29 embedded in the body. The position of the marker 29 in the irradiation object 26 is specified by template matching with respect to a prepared template image of the marker 29.); ; select the template associated with the posture of the object; track the object using the selected template in a case where the template been selected(¶[0057] After the start of the X-ray imaging, the operator selects a marker 29 to be tracked on the screen, thus starts tracking of the marker 29 on the respective captured images obtained with the X-ray imaging apparatuses. The 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Fujii to Nguyen and Ishikawa in order to perform template matching on the object. One skilled in the art would have been motivated to modify Nguyen and Ishikawa in this manner in order to measure the position of the marker being irradiated with the proton beam. (Fujii, ¶[0033])
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663